Citation Nr: 1118001	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  06-38 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date prior to March 24, 1994, for the grant of service connection for a rash of the groin and forehead.

2.  Entitlement to an initial compensable rating for a rash of the groin and forehead from March 24, 1994 to September 18, 2003.

3.  Entitlement to an initial rating in excess of 10 percent for a rash of the groin and forehead after September 19, 2003.

4.  Entitlement to service connection for neurogenic dermatitis of the bilateral feet, claimed as toe nail disease, to include as due to herbicide exposure.

5.  Entitlement to service connection for neurogenic dermatitis of the bilateral hands, claimed as finger nail disease, to include as due to herbicide exposure.




WITNESSES AT HEARINGS ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to August 1968, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2002 rating decision of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) which granted the Veteran's claim for service connection for a rash of the groin and forehead.  An initial noncompensable rating was assigned, effective March 24, 1994.  An October 1996 rating decision assigned an initial rating of 10 percent for a rash of the groin and forehead, effective September 19, 2003.

The Veteran also appeals from a February 2008 rating decision which denied the Veteran's claims for service connection for bilateral neurogenic dermatitis of the feet and hands.

In October 2009, the Veteran withdrew his Power of Attorney (POA) appointing private counsel to represent him in the instant matters.

The Veteran testified before a Decision Review Officer (DRO) at a September 2003 DRO hearing.  In addition, he testified before the undersigned Acting Veterans Law Judge at a November 2010 RO (Travel Board) hearing.  Hearing transcripts have been associated with the claims file.

During the November 2010 hearing, the undersigned took testimony from the Veteran regarding a claim for an increased rating for diabetes mellitus following an initial determination that such a claim was before the Board for its consideration.  A review of the claims file indicates that a statement of the case (SOC) on this claim was issued in March 2008 and that a letter objecting to this determination was not received until July 2008, beyond the 60-day period to file a substantive appeal.  See U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010).  This claim for an increased rating is therefore not before the Board for its consideration as it does not have jurisdiction over the claim.  However, the Board is referring the matter to the Agency of Original Jurisdiction (AOJ) for initial consideration.

The issues of entitlement to an effective date earlier than May 24, 1994, for the grant of service connection for a rash of the groin and forehead as well as entitlement to service connection for neurogenic dermatitis of the bilateral hands and feet are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Prior to September 18, 2003, the Veteran's groin and forehead rash was manifested by subjective complaints of a large affected area and the use of topical corticosteroid creams; the evidence was negative for eczema involving an exposed surface or extensive area, at least five percent of the entire body or exposed area affected by dermatitis, the intermittent use of systemic therapy, a disfiguring scar of the face or neck, a deep scar, a scar that caused limitation of motion, a scar that encompasses an area in excess of six square inches, a superficial scar that encompasses an area of 144 square inches or an unstable scar.

2.  Beginning on September 19, 2003, the Veteran's service-connected groin and forehead rash was manifested by localized superficial cysts on the forehead, discolored erythema on the groin, an affected total body area and an exposed body area of less than five percent and subjective complaints of an itchy rash with exudation; the evidence was negative for an affected area of 20 percent to 40 percent of the total body or exposed areas, the use of systemic therapy, visible or palpable facial tissue loss, gross distortion or asymmetry of one facial feature or paired set of features, a facial scar with two or three characteristics of disfigurement or a scar that encompassed an area exceeding 12 square inches.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for a rash of the groin and forehead prior to September 18, 2003, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.20, 4.118, Diagnostic Codes (DCs) 7806 (2002), 7800-7806, 7813 (2008).

2.  The criteria for an initial rating in excess of 10 percent for a rash of the groin and forehead prior to September 19, 2003, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1-4.10, 4.20, 4.118, DCs 7800-7806, 7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The claims for an increased rating for a rash of the groin and forehead arise from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to instant claims.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of his claims.  The Veteran's service treatment records, Social Security Administration (SSA), VA treatment records and various private treatment records have been obtained.  He has been afforded multiple VA dermatology examinations and sufficient medical opinions have been obtained.  These examinations, along with the Veteran's testimony, statements and treatment records, are sufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran has indicated that he disagrees with the rating assigned for his groin and forehead rash, he has not indicated that this disability has worsened since his last examination.

The Veteran has not completed the appropriate authorization form to allow VA to obtain additional private treatment records.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).    

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the November 2010 hearing, the undersigned inquired as to what medication the Veteran was using for his skin rash and the nature of his current symptoms.  The Board therefore concludes that it has fulfilled its duty under Bryant.

As the Veteran has not indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claims.

Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's rash of the groin and forehead is rated by analogy under the diagnostic codes for dermatophytosis and dermatitis.  When an unlisted condition is at issue, it may be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

During the pendency of this appeal, the criteria for rating skin disabilities were revised, effective August 30, 2002.  See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also corrections at 67 Fed. Reg. 58,448 (September 16, 2002).  In this case, the RO considered the Veteran's claim under the amended criteria and in an October 2009 supplemental statement of the case, the Veteran was duly notified of these changes.  Taking these factors into consideration, the Board will proceed with consideration of this appeal, applying the version of the criteria which is more favorable to the veteran, subject to the effective date limitations set forth at VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000).  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The regulations pertaining to rating skin disabilities were again revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  As the current claim was received prior to that date, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

The regulations effective prior to August 30, 2002, direct that DCs 7807 through 7819 be rated as eczema, dependent upon the location, extent and repugnant or otherwise disabling character of the manifestations.  38 C.F.R. § 4.118 (2002).

Under diagnostic code for eczema that was in effect prior to August 30, 2002, exfoliation, exudation, or itching, involving an exposed surface or extensive area warrants a 10 percent rating.  A 30 percent rating was warranted for a skin disorder with constant exudation or constant, extensive lesions, or marked disfigurement.  A 50 percent rating was warranted for a skin disorder with systemic or nervous manifestations and ulceration, extensive exfoliation, or extensive crusting, or for a skin disorder that is exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 (2002).

Under the revised diagnostic code for dermatitis that was effective from August 30, 2002, a 10 percent rating will be assigned where at least five percent, but less than 20 percent of the entire body or at least five percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is for application where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2008).

Dermatophytosis is to be rated under the diagnostic code for disfiguring scars to the head, face or neck (DC 7800), scars (DCs 7801-7805) or dermatitis (DC 7806), depending upon the predominant disability. 38 C.F.R. § 4.118, DC 7813 (2008).

Disfiguring facial, neck or head scars are rated under DC 7800.  A 10 percent rating is warranted where one characteristic of disfigurement is present.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features or with four or five characteristics of disfigurement.  An 80 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2008).

For purposes of ratings, the eight characteristics of disfigurement include: a scar five or more inches in length; a scar at least one-quarter inch wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7800, Note 1 (2008).

Scars other than on the head, face or neck that are deep or that cause limited motion and encompass on area or areas exceeding six square inches (39 sq. cm.) warrant a 10 percent rating.  Such scars that encompass an area or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 percent rating and such scars that encompass an area or areas exceeding 72 square inches (465 sq. cm.) warrants a 30 percent rating.  Such scars or scars that encompass an area exceeding 144 square inches (929 sq. cm.) warrant a 40 percent rating.  38 C.F.R. § 4.118, DC 7800 (2008).

Scars other than on the head, face or neck that are superficial and do not cause limited motion and encompass an area of 144 square inches or greater warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7802 (2008).  Superficial, unstable scars warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7803 (2008).  Superficial scars that were painful on examination warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7803 (2008).

An unstable scar is one where, for any reason, there is a frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803, Note 1 (2008).  A superficial scar is one that is not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, Note 2 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Rash of the Groin and Forehead Claim

The Veteran contends that he is entitled to a higher rating for his service-connected rash of the groin and forehead due to the severity of his condition.

The Veteran was noted to have been prescribed Topicort, a topical corticosteroid cream, in a March 1998 VA treatment note.

During a February 2000 hearing, the Veteran testified that he had "big" rashes on his legs and groin that were raw.

A June 2000 VA treatment note indicated that the Veteran had been prescribed Fluocinonide, a topical glucocorticoid.

A March 2003 VA treatment note indicated that the Veteran was given an injection of Kenalog due to a nummular eczema rash on his body.  Winter skin care was re-discussed in April 2003, when the examiner stated that it did not really look like the Veteran had been using his Lac-Hydrin, though he stated that he had been using this product.  He was having problems with recurring groin area rash.  The treating provider recommended he use boxer shorts rather than briefs and Zeasorb powder.  His xerosis and nummular eczema was noted to have recurred in a May 2003 VA dermatology treatment note.

During a September 19, 2003 DRO hearing, the Veteran testified that approximately 60 percent of his body was covered by a rash, including his groin, legs, the inside of his ears, chest, arms and back.  The rash appeared as blisters which broke open and spilled liquid.  He experienced extensive itching which was worse during the winter.  The extent and severity of the rash waxed and waned but was also worse during the winter months.

The Veteran's skin was observed to "look better" in an October 2003 VA dermatology treatment note.  Intertrigo was also noted.

A November 2003 VA treatment note indicates that the Veteran had an active prescription for a hydrocortisone valerate, a topical corticosteroid, that was to be applied three times per day as needed.

Triamcinolone, a topical corticosteroid, was prescribed in an April VA treatment note.  This prescription was continued in a September 2004 VA treatment note and in a February 2005 VA treatment note.

An April 2005 VA dermatology examination reflects the Veteran's reports that his skin disorder had stayed "pretty much the same over the years" and that the medication he had been prescribed has helped with his forehead rash but not his groin rash.  He reported that his groin rash had gotten so severe two weeks ago that he had to fold up paper towels and put them on his groin to catch the blood.  Intermittent itching, pimples, ulceration and pain were reported.  Current treatment included the twice daily use of a topical moisturizing cream and Clotrimazole.  Systemic symptoms associated with the skin disease were denied.

Physical examination conducted by the April 2005 VA dermatology examiner found that the Veteran's acne/chloracne was superficial, that it affected less than 40 percent of his face and neck and did not affect areas other than his face and neck.  The acneform consisted of localized superficial cysts which were two small acne pimples under where the hat band rides on the forehead; there were no other skin lesions on the forehead.  Discolored erythema on the groin with excoriations and satellite lesions were noted.  The percent of exposed body area and total body area affected were less than five percent.  Following this examination, diagnoses of an acne rash on the forehead and tinea cruris in the groin were made.

An April 2005 VA dermatology treatment note indicated that there was a candida rash on the Veteran's penis.

Triamcinolone was prescribed in an October 2006 VA treatment note.

In a November 2010 hearing, the Veteran testified that he experienced rashes on his arms and legs which turn red and into sores.  He also has had sores on his face.  He had a "drawer full" of medication.

A compensable rating for the Veteran's groin and forehead rash prior to September 18, 2003 would require eczema involving an exposed surface or extensive area, at least five percent of the entire body or exposed area affected by dermatitis, the intermittent use of systemic therapy, a disfiguring scar of the face or neck, a deep scar, a scar that cause limitation of motion, a scar that encompasses an area in excess of six square inches, a superficial scar that encompasses an area of 144 square inches or an unstable scar.  The Veteran's service-connected groin and forehead rash manifested by his subjective complaints of a raw, "big" rash on the groin and legs; neither the Veteran nor the clinical evidence of record contains a size description of the affected area and the Veteran has not been service-connected for a leg rash.  The clinical evidence was negative, and the Veteran has not alleged the presence of, a disfiguring facial scar, a deep scar, an unstable scar, a scar that caused limitation of motion.  Although the clinical evidence documents the use of topical corticosteroid creams, it was negative for treatment with systemic therapy, i.e. treatment that consists of taking medication internally.  See Dorland's Illustrated Medical Dictionary at 1848 (systemic is defined as pertaining to or affecting the body as a whole).  A compensable rating prior to September 18, 2003 is therefore denied.  38 C.F.R. § 4.118, 7806 (2002), 7800-7806 (2008).

A rating in excess of 10 percent after September 19, 2003 would require an affected area of 20 percent to 40 percent of the total body or exposed areas, the use of systemic therapy, visible or palpable facial tissue loss, gross distortion or asymmetry of one facial feature or paired set of features, a facial scar with two or three characteristics of disfigurement or a scar that encompasses an area exceeding 12 square inches.  The Veteran's service-connected groin and forehead rash manifested by localized superficial cysts on the forehead, discolored erythema on the groin and subjective complaints of an itchy rash with exudation.  The clinical evidence was negative, and the Veteran has not alleged, suffering from visible or palpable facial tissue loss or a facial scar with two or three characteristics of disfigurement.  The clinical evidence documented the continued use of topical corticosteroid creams but was negative for treatment with systemic therapy.  

Although the Veteran testified that 60 percent of his body was covered by his service-connected groin and forehead rash, the April 2005 VA dermatology examiner found that it encompassed less than five percent of the total body area and exposed body area.  He reported during the April 2005 VA examination that his rash had remained consistent in presentation throughout the years, suggesting that the symptoms documented during this examination were an accurate representation of rash manifestations.  In addition, the Board notes that the Veteran has only been service-connected for a rash located on his groin and forehead and that any manifestations described by the Veteran in other body areas (i.e., his arms) were not subject to consideration.  A rating in excess of 10 percent beginning on September 19, 2003 is therefore denied.  38 C.F.R. § 4.118, DC 7800-7806 (2008).

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher disability rating.

Extraschedular Consideration

Finally, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board does not doubt that the Veteran's disability has impacted his ability to perform work-type activities to some degree.  The assigned ratings reflect this fact.  However, there is no indication in the record that the average industrial impairment from his disability would be in excess of that contemplated by the assigned ratings, as the manifestations of the Veteran's disability are contemplated by the schedular criteria, which reflect the appropriate level of occupational impairment.

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extra-schedular consideration.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

A TDIU is for consideration where a Veteran's service connected disabilities are rated less than 100 percent.  38 C.F.R. § 4.16.  When a 100 percent rating has been granted, it is not permissible to consider entitlement to TDIU.  Green v. West, 11 Vet. App. 472 (1998).

The Veteran was granted a 100 percent rating for posttraumatic stress disorder (PTSD) in a July 1998 rating decision.  This rating was effective April 29, 1996.  He was granted SSA benefits on the basis of PTSD in September 1996.

In a May 1997 VA psychiatric examination, the Veteran reported that he had stopped working in April 1996 due to his impaired concentration and an inability to perform satisfactorily in his job as a machinist.  A September 2010 VA examiner indicated that the Veteran has stopped working as a machinist due to his psychiatric problems.  Further consideration for TDIU based on the instant claim for a skin rash of the groin and forehead is not warranted for any period prior to April 29, 1996.


ORDER

Entitlement to an initial compensable rating for a rash of the groin and forehead prior to September 18, 2003, is denied.

Entitlement to an initial rating in excess of 10 percent for a rash of the groin and forehead after September 19, 2003, is denied.


REMAND

A March 2002 rating decision granted the Veteran's service connection claim for a rash of the groin and forehead and assigned an effective date of March 24, 1994.  The Veteran filed a timely notice of disagreement (NOD) specifically objecting to this assigned effective date in May 2002.  A SOC addressing this claim was issued in November 2002; a timely statement continuing his objection to this determination was received in January 2003.  This January 2003 statement has been accepted in lieu of a formal substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

A February 2008 rating decision denied the Veteran's claims for service connection for bilateral neurogenic dermatitis of the feet and hands.  The Veteran filed a timely NOD in July 2008 and a SOC was subsequently issued in July 2009.  A timely statement objecting to the continued denials of his service connection claims was received in September 2009.  This statement has been accepted in lieu of a formal substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

Unfortunately, these issues were not certified to the Board by the RO and accordingly were not addressed during the November 2010 hearing.  The Veteran has not had the opportunity to request such a hearing and is currently unrepresented.  In addition, relevant evidence subsequent to the issuance of the respective SOCs has been submitted and was not accompanied by a waiver of AOJ consideration.  A remand is necessary to allow the Veteran the opportunity to present testimony at a hearing and to allow initial review of the newly submitted evidence by the AOJ.  See Disabled American Veteran v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37(b), 20.1304(a).

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should afford the contact the Veteran and allow him the opportunity to a hearing.  Such a hearing should be scheduled if requested.

2.  The RO/AMC must readjudicate the issues on appeal with consideration of the additional evidence received since the most recent SOC.  If any benefit sought is not fully granted, a supplemental statement of the case (SSOC) should be issued.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


